NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance with Fed. R. App. P. 32.1




                   United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604
                                   Argued April 24, 2018
                                  Decided August 21, 2018



                                            Before

                            WILLIAM J. BAUER, Circuit Judge

                            FRANK H. EASTERBROOK, Circuit Judge

                            MICHAEL S. KANNE, Circuit Judge



No. 17-2905                                                   Appeal from the United
                                                              States District Court for the
HEATHER STONE,                                                Southern District of Indiana,
     Plaintiff-Appellant,
                                                              Terre Haute Division.
              v.
                                                              No. 2:17-cv-00092-JMS-MJD
DOYLE T. WRIGHT,                                              Jane E. Magnus-Stinson, Chief
     Defendant-Appellee.                                      Judge.


                                             Order

    Heather Stone was arrested in May 2014, released on bond after a day or two, and
exonerated in November 2015, when the charges against her were dismissed. In October
2016 she filed this suit seeking damages for arrest without probable cause (in violation
of the Fourth Amendment) and malicious prosecution. The district court dismissed the
false-arrest charge as untimely, citing Wallace v. Kato, 549 U.S. 384 (2007), which holds
that a Fourth Amendment claim accrues when a person is detained pursuant to judicial
process. 2017 U.S. Dist. LEXIS 129528 (S.D. Ind. Aug. 15, 2017). (The district court applied
Indiana’s two-year time for personal-injury suits.) The malicious-prosecution claim
failed, to the extent it rested on federal law, because its success would have depended
No. 17-2905                                                                            Page 2


on the time-barred false-arrest claim. In other words, the district judge held that mali-
cious prosecution is not an independent constitutional tort but depends on proof that
some particular constitutional provision has been violated.

    Before the district judge released her opinion, the Supreme Court held in Manuel v.
Joliet, 137 S. Ct. 911 (2017), that a Fourth Amendment claim does not invariably accrue
at the outset of judicial process. The district court did not mention Manuel, perhaps be-
cause the parties did not notice its potential significance. In this court, too, the parties’
briefs disregard Manuel. They also disregard the possibility that Stone should be treated
as still in custody while subject to the conditions of her bond. Stone now appears to
concede (Br. 9) that her Fourth Amendment claim is untimely. She contends only that
she has a viable “constitutional malicious prosecution” claim—a phrase we enclose in
scare quotes because it is hard to locate any part of the Constitution that creates such a
claim. Manuel says that there is no such thing as “Fourth Amendment malicious prose-
cution.” Wrongful arrest or detention creates a wrongful-seizure claim, plain and sim-
ple, and the constitutional objection is to wrongful custody rather than to a criminal
prosecution. 137 S. Ct. at 917–20.

    Well before Manuel, this circuit too had held that the Constitution does not create a
freestanding malicious-prosecution claim. Although aspects of that state-law tort may
play roles in litigation under 42 U.S.C. §1983, the plaintiff still must show a violation of
some specific constitutional right. See, e.g., Hurt v. Wise, 880 F.3d 831, 843 (7th Cir. 2018)
(citing cases); Serino v. Hensley, 735 F.3d 588, 593 (7th Cir. 2013) (“[T]here is no such
thing as a constitutional right not to be prosecuted without probable cause. Thus, [a
plaintiff] must allege something else that does amount to a constitutional violation
(even if he calls it malicious prosecution).”); Newsome v. McCabe, 256 F.3d 747, 751 (7th
Cir. 2001). The district judge’s conclusion that Stone could not do this, given her delay
in seeking relief for the wrongful arrest and detention, led the court to dismiss the com-
plaint under Fed. R. Civ. P. 12(b)(6).

   Stone’s appellate brief proceeds as if there were a stand-alone federal constitutional
right not to be prosecuted without probable cause, despite this court’s contrary deci-
sions. She does not ask us to reexamine these decisions; instead she ignores them. Nor
does she ask us to treat the Fourth Amendment theory as live to the extent that it is
used derivatively (through the lens of malicious prosecution). This strategy cannot suc-
ceed. The district court was right to hold, under decisions not questioned here, that
Stone lacks a federal, stand-alone claim equivalent to the state-law tort of malicious
prosecution. (Stone’s reply brief does hint at a challenge to the law of this circuit, but
the challenge is not express and at all events comes too late.)
No. 17-2905                                                                           Page 3


  The district court’s decision sent all of Stone’s state-law claims to state court. That is
where they belong.

                                                                                  AFFIRMED